Title: To George Washington from Captain Robert Sanderson, 15 January 1779
From: Sanderson, Robert
To: Washington, George


        Letter not found: from Capt. Robert Sanderson of the British light dragoons, 15 Jan. 1779. GW’s aide-de-camp John Laurens wrote Sanderson on 20 Jan.: “I have it in command from His Excellency to acknowlege the receipt of your Letter of the 15th and to inform you that as all the American Officers who had been suffered to return home on parole have lately been called into New York—it is out of his power to grant your request—The inconveniences which you complain of, you share in common with many others in both armies—and the Genl can only regret that the measure above alluded to, suspends for the present even partial Relief” (DLC:GW).
